 



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and between

 

SURNA, INC.

 

and

 

JIM WILLETT AND FORBEEZ CAPITAL, LLC

 

Dated as of January 7, 2015

 



 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is dated as of January 7, 2015 (the “Effective
Date”), by and between Purchaser, Inc., a Nevada Corporation (“Purchaser”), and
Jim Willett (“Willett”) and Forbeez Capital (“Forbeez”) (collectively the
“Sellers”).

 

RECITALS

 

A. Sellers collectively constitute the majority members and managers of Agrisoft
Development Group, LLC, a South Dakota limited liability company (“ADG”), that
primarily operates as a point of sale software and technology company with a
current focus on the cannabis sector.

 

B. Sellers collectively own sixty six percent (66%) of the total membership
interests in ADG, with Willett owning forty-nine and one half percent (49.5%)
and Forbeez owning sixteen and one half percent (16.5%) of the membership
interests of ADG (such 66% being the “Membership Interests” hereunder).

 

C. Sellers desire to sell, assign, transfer and deliver to Purchaser, and
Purchaser desires to purchase, the Membership Interests on the terms and subject
to the conditions hereinafter contained.

 

D. Although Sellers represent different ownership interests, Sellers enter into
this agreement collectively and understand all offers made by Purchaser herein
are offered for the collective whole of Sellers interests.

 

ARTICLE I

DEFINITIONS

 

The following terms used in this Agreement shall, unless the context requires
otherwise, have the meanings designated below:

 

Articles of Organization means the Articles of Organization of ADG filed with
the South Dakota Secretary of State.

 

Claim Notice has the meaning specified in Section 10.3(a).

 

Closing has the meaning specified in Section 12.1.

 

Closing Date has the meaning specified in Section 2.4.

 

Code means the Internal Revenue Code of 1986, as amended.

 

 

 

 

Damages means any and all damages, claims, deficiencies, losses and expenses, as
further defined in Section 10.1(a), after deducting therefrom any diminution in
value, third party insurance proceeds and any indemnity, contributions or other
similar payment payable by any third party with respect thereto and any net Tax
benefit recognized by an Indemnified Party or any affiliate thereof with respect
to the Losses or items giving rise to such claim for indemnification; provided
however that Damages shall not include special, incidental, exemplary or
consequential or similar damages, including loss of profit, any multiple of
reduced cash flow, interference with operations, or loss of tenants, lenders,
investors or buyers.

 

Effective Date has the meaning specified in the Introductory Paragraph.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any regulations, rules or orders promulgated thereunder.

 

Evaluation Material means Sellers’ documents, financial statements, information
and materials which will be used in connection with Purchaser’s due diligence
review.

 

Financial Statements has the meaning specified in Section 3.18.

 

Indemnified Party means the party claiming indemnification under Article X.

 

Indemnifying Party means the party against whom indemnification claims are
asserted under Article X.

 

Knowledge has the meaning specified in Section 13.11.

 

Loss means Damages for which any claim may be asserted under Article X.

 

Material Adverse Effect means a material adverse effect on (i) the ability of
Sellers or Purchaser to consummate the transactions contemplated by this
Agreement or (ii) the business, assets, liabilities, financial conditions or
results of operations of ADG, in each case taken as a whole, excluding any
change or effect resulting from general changes in economic, market, financial
or capital market, regulatory, political or national security conditions
(including acts of war and terrorism), changes in conditions generally
applicable to the industries in which ADG is involved or changes which result
from the announcement or a consummation of the transactions contemplated by this
Agreement.

 

Membership Interests has the meaning specified in the Recitals.

 

Notice Period has the meaning specified in Section 10.3(a).

 

Operating Agreement means the operating agreement of ADG.

 

2

 

 

Pre-Closing Tax Period has the meaning specified in Section 5.3(a).

 

Purchase Price has the meaning specified in Section 2.2.

 

Purchaser means Surna, Inc.

 

Required Consents has the meaning specified in Section 3.11.

 

Securities has the meaning specified in Section 3.2.

 

Sellers are Jim Willett and Forbeez.

 

Straddle Period has the meaning specified in Section 5.5(a).

 

ADG means Agrisoft Development Group, LLC, a South Dakota limited liability
company.

 

Tax or Taxes means all taxes, charges, fees, levies or other assessments,
including without limitation, all net income, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, license, withholding,
payroll, employment, workmen’s compensation, social security, unemployment,
excise, estimated, severance, stamp, occupation, property or other taxes,
customs, duties, fees, assessments or charges of any kind whatsoever including,
without limitation, all interest and penalties thereon, and additions to tax or
additional amounts imposed by any taxing authority, domestic or foreign, upon
Sellers.

 

Tax Return means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

ARTICLE II

PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS

 

2.1 Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Sellers shall sell, assign, transfer and deliver
to Purchaser and Purchaser shall purchase from Sellers the Membership Interests.

 

2.2 Purchase Price; Transfer of Securities.

 

(a) The aggregate purchase price for the Membership Interests shall be four
million and one dollars ($4,000,001.00), subject to the terms and conditions
hereof and the representations and warranties contained herein (the “Purchase
Price”) and shall be paid in the following manner:

 

3

 

 

(i) Purchaser agrees to a payment, in aggregate, of four million and one dollars
($4,000,001.00) paid in fifty percent (50%) stock subject to lock-up and
bleed-out/leak-out provisions listed below and fifty percent (50%) in the form
of a promissory note; and

 

(ii) Purchaser and Seller agree that the per share value of Purchaser stock
shall be determined at the signing of this definitive agreement by taking the
average of the immediately preceding eight (8) days’ published closing stock
prices. This value shall be the value designated toward payment of two millions
dollars ($2,000,000.00) in Purchaser stock to Sellers (for instance $0.25 share
value would equal an issuance of eight million (8,000,000) shares of Purchaser
stock); and

 

(iii) at the Closing, Purchaser shall pay to Sellers two million dollars
($2,000,000.00) in shares of Purchaser common stock that will be subject to a
lock-up and leak-out/bleed-out provisions that restricts the marketability,
transferability, and/or sale of Purchaser’s securities to no more than five
percent (5%) per day of the average of the prior five (5) days’ closing volumes
with all restrictions lifting after eighteen (18) months, and Sellers and
Purchaser, as mutual consideration for agreement, agree to a predetermined,
non-negotiable value as defined above; and

 

(iv) at the Closing, Purchaser shall issue a two (2) year note to Buyers for two
million dollars ($2,000,000.00), interest accruing at eight percent (8%)
annually, payable in quarterly installments of one hundred fifty thousand
dollars ($150,000.00) (the “Note”), with the first one hundred fifty thousand
dollars ($150,000.00) payment being due ninety (90) days following Closing and
with a balloon payment owing at the end of the term; and

 

(b) Sellers shall deliver to Purchaser at the Closing on the Closing Date,
concurrently with the payment of the Purchase Price, an assignment of the
Membership Interest in such form as Purchaser may reasonably require.

 

(c) Purchaser agrees to accelerate payment of the Note under the following
circumstances and subject to the following terms:

 



(i)If Purchaser raises more than four million dollars $4,000,000.00 in any new
financing, Purchaser agrees to pay Sellers five hundred thousand $500,000.00 for
every one million dollars $1,000,000.00 raised above four million dollars
$4,000,000.00 with said payment being applied toward the Note up and until the
Note is paid in full, and     (ii)If ADG has more than two hundred thousand
dollars ($200,000.00) in net earnings in a single month, fifty percent (50%) of
all net earnings above two hundred thousand dollars ($200,000.00), not to exceed
fifty thousand dollars ($50,000.00) in any month, shall be paid toward the Note
up and until the Note is paid in full. Monthly net earnings shall be based on a
quarterly average of ADG, with each three (3) month cycle beginning and ending
concurrently to the Purchaser’s quarterly reporting cycle where the first
quarterly reporting cycle shall be subject to an appropriate offset if it starts
mid-cycle. Payment to Sellers under these conditions shall not accrue if said
payment would exceed cash flow.

 

4

 

 

2.3 Closing. The closing of the purchase and sale of the Membership Interests
provided for by this Agreement (referred to throughout this Agreement as the
“Closing”) shall take place in accordance with Article XII. The time and date of
the Closing are referred to throughout this Agreement as the “Closing Date.”

 

2.4 Due Diligence Period. The period between signature to this definitive
agreement and the Closing shall be referred to as the Due Diligence Period. All
Exhibits appurtenant hereto shall be included no later than Closing even if
referenced in this document as though they are attached hereto.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant to Purchaser that the statements contained in this
Article III are true, correct and complete as of the date of this Agreement and
will, except as otherwise expressly provided in this Agreement, be true, correct
and complete on the Closing as follows:

 

3.1 Ownership of Membership Interests. Sellers are the sole and exclusive record
and beneficial owners of the Membership Interests. Except as set forth on
Exhibit 3.1 hereto, Sellers possess good and merchantable title to the
Membership Interests, and own the Membership Interests free and clear of any and
all security interests, agreements, restrictions, claims, liens, pledges and
encumbrances of any nature or kind. Except as set forth in Schedule 3.1, Sellers
have the absolute and unconditional right to sell, assign, transfer and deliver
the Membership Interests to Purchaser in accordance with the terms of this
Agreement and the ADG Operating Agreement with specific reference to section
VIII. Conveyence of the Membership Interests by Sellers to Purchaser at the
Closing pursuant to this Agreement will transfer to Purchaser full and entire
legal and equitable title to 66% of the issued and outstanding membership
interests of ADG.

 

3.2 Options, Warrants and Other Rights. To Sellers’ Knowledge, and except as set
forth in the Organizational Documents of ADG provided to Purchaser hereunder,
ADG has no authorized or outstanding options, warrants, calls, subscriptions,
rights, convertible securities or other securities as defined in the federal
Securities Act of 1933 (hereinafter “Securities”) or any commitments,
agreements, arrangements or understandings of any kind or nature obligating ADG,
in any such case, to issue membership interests of ADG or other Securities or
securities convertible into or evidencing the right to purchase membership
interests of ADG or other Securities.

 

5

 

 

3.3 No Subsidiaries. Except as otherwise provided herein, and to Seller’s
Knowledge, ADG does not have any subsidiaries and does not, directly or
indirectly, own any interest in or control any corporation, partnership, joint
venture, or other business entity.

 

3.4 Validity of Agreement. Sellers have the legal capacity and authority to
enter into this Agreement. This Agreement is a valid and legally binding
obligation of Sellers and is fully enforceable against Sellers in accordance
with its terms, except as such enforceability may be limited by general
principles of equity, bankruptcy, insolvency, moratorium and similar laws
relating to creditors’ rights generally.

 

3.5 Organization and Qualification of ADG. ADG is a limited liability company
duly organized and validly existing under the laws of the State of South Dakota.
ADG has all requisite limited liability company power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. The copies of the Articles of Organization (certified by the
Secretary of the State of South Dakota) and the Operating Agreement of the
Company, both as amended to date, which have been delivered to Purchaser and
attached hereto as Exhibits 3.1(a) and 3.1(b), respectively, are complete and
correct.

 

3.6 No Conflicting Agreements. Except as provided on Exhibit 3.6, the execution
and delivery of this Agreement by Sellers does not, and consummation by Sellers
of the transactions contemplated hereby will not, (a) violate any existing term
or provision of any law, regulation, order, writ, judgment, injunction or decree
applicable to Sellers, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of the Articles of Organization or Operating
Agreement of ADG or of any material agreement or instrument to which Sellers are
party.

 

3.7 Compliance with Applicable Law. To Sellers’ Knowledge, ADG has operated its
business, and will continue to operate its business, in strict compliance with
state Medical Marijuana Codes and ordinances enacted by city or local law.

 

3.8 Material Misstatements or Omissions. Neither this Agreement nor any other
document, certificate or statement furnished to Purchaser by Sellers in
connection with this Agreement contains any untrue statement of a material fact
or omits any material fact necessary to make the statements contained therein
not misleading in the context in which they were made.

 

3.9 Consents and Approvals. Except as set forth on Exhibit 3.11, the execution
and delivery by Sellers of this Agreement, and the performance by Sellers of its
obligations hereunder, does not require Sellers to obtain any consent, approval,
agreement, or action of, or make any filing with or give any notice to, any
corporation, person, entity, or firm or any public, governmental or judicial
authority (the “Required Consents”) except (i) such as have been duly obtained
or made, as the case may be, as set forth in Exhibit 3.11 and or will be duly
obtained and made and in full force and effect as of the Closing, and (ii) those
as to which the failure to obtain would have no Material Adverse Effect.

 

6

 

 

3.10 Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by Sellers directly with
representatives of Purchaser, without the intervention of any person in such
manner as to give rise to any valid claim by any person against Purchaser for a
finder’s fee, brokerage commission, or similar payment.

 

3.11 Intellectual Property. Sellers affirm that they do not own any trade names,
trademarks, service marks, copyrights, domain names, computer software or source
code that is utilized by or should otherwise be the property of ADG. Sellers
understand that Intellectual Property is a critical factor in this negotiation
and agree, in good faith, to assist with and initiate any and all necessary
transfers of ownership relevant thereto.

 

3.12 Financial Statements. Sellers have delivered to Purchaser copies of
documents received from ADG which purport to be ADG’s balance sheets as of
November 1, 2014 and the statements of income based on billings as of November
1, 2014 attached hereto as Exhibit 3.18 (collectively, the “Financial
Statements”).

 

3.13 Tax Matters.

 

(a) Sellers have filed all Tax Returns that they were required to file with
respect to the Membership Interests. All such Tax Returns were correct and
complete in all respects. All Taxes owed by Sellers (whether or not shown on any
Tax Return) which are required to be paid, have been paid. Sellers are not
currently the beneficiary of any extension of time within which to file any Tax
Return. In the past five (5) years, no claim has been made by an authority in a
jurisdiction where Sellers do not file Tax Returns that they are or may be
subject to taxation by that jurisdiction. There are no encumbrances on any of
the assets of ADG that arose in connection with any failure (or alleged failure)
of Sellers to pay any Taxes.

 

3.14 Tax Notices. Except as set forth on Exhibit 3.23 hereto, no deficiency for
any Taxes has been proposed, asserted or assessed against Sellers that have not
been resolved and paid in full. No waiver, extension or comparable consent given
by Sellers regarding the application of the statute of limitations with respect
to any Taxes outstanding, nor is any request for any such waiver or consent
pending. Except as described in Exhibit 3.23 hereto, there has been no tax audit
or other administrative proceeding or court proceeding with respect to any
Taxes, nor is any such Tax audit or other proceeding pending, nor has there been
any notice to Sellers or ADG by any taxing authority regarding any such Tax,
audit or other proceeding or, to the Knowledge of Sellers, is any such Tax audit
or other proceeding threatened with regard to any Taxes. Sellers and ADG do not
expect the assessment of any additional Taxes and are not aware of any
unresolved questions, claims or disputes concerning the liability for Taxes
which would exceed the estimated reserves established on its books and records.

 

3.15 At Closing, ADG will have no indebtedness, including any indebtedness to
the Sellers, other than short-term trade accounts payable arising in the
ordinary course of business and a $200,000.00 promissory note in favor of GAIA
and a $225,000 promissory note in favor of Colorado National Bank, or its
assigns.

 

7

 

 

ARTICLE IV

PRE-CLOSING COVENANTS

 

Sellers hereby covenant and agree that, between the date of this definitive
agreement and the Closing, they will comply and cause ADG to comply with the
provisions of this Article IV, except to the extent Purchaser may otherwise
consent in writing.

 

4.1 Inspection of Properties and Books. Sellers shall assist Purchaser and any
individual or individuals designated by Purchaser with reasonable prior notice
to visit or inspect any property of ADG, at reasonable times acceptable to both
parties and to ADG, including books of accounts and records of ADG, to make
extracts or copies of such books and records and to discuss the affairs,
finances and accounts of Sellers with its officers, and shall use commercially
reasonable efforts to obtain access for Purchaser to ADG’s accountants’ work
papers. As a condition to the Closing, the parties acknowledge and agree that
Sellers shall furnish to Purchaser Evaluation Material which shall be used in
connection with a due diligence review. Purchaser shall use the Evaluation
Material solely for the purposes of conducting its due diligence hereunder and
agrees to treat the Evaluation Material confidentially, and shall not disclose
to any party, except as otherwise set forth herein, the Evaluation Material or
any information set forth therein; provided, however, that Purchaser is
authorized to disclose the Evaluation Material to its advisors and
representatives for the purposes of evaluating the transactions contemplated
hereby. Purchaser shall instruct its officers, directors, employees, agents or
representatives of the confidential nature of the Evaluation Material and shall
be responsible for ensuring that the Evaluation Material is kept confidential by
such persons. In the event the Closing is not consummated, all Evaluation
Material shall be returned to Sellers, with the understanding that Purchaser
shall retain no copies of the Evaluation Material and shall not disclose to any
other party the Evaluation Material or information contained therein, with the
exception of (i) information which becomes generally available to the public
other than as a result of disclosure by Purchaser, or (ii) information included
in the Evaluation Material which is first disclosed by a third party not bound
by confidentiality obligations with respect thereto.

 

4.2 Other Contracts. Except in the ordinary course of business, Sellers shall
not enter into or become subject, and shall not cause ADG to enter into or
become subject, to any agreement, transaction, or commitment which would
restrict or in any way impair their obligations or ability of ADG to comply with
all of the terms of this Agreement.

 

4.3 Ongoing Operation. Sellers shall not impair the ongoing operation of ADG.

 

4.4 Indebtedness. Sellers will not cause ADG to create, incur, assume, guarantee
or otherwise become liable with respect to any indebtedness related or connected
with, or secured by, its assets, except in the ordinary course of its business
and subject to prior written notice to Purchaser. Except in the ordinary course
of its business, and subject to prior written notice to Purchaser, Sellers will
not cause ADG to sell, pledge, encumber or otherwise subject its assets to any
claim or indebtedness.

 

8

 

 

4.5 Articles of Organization; Operating Agreement. Sellers will not cause ADG to
amend its Articles of Organization or Operating Agreement or otherwise alter its
existence or powers.

 

4.6 Distributions or Dividends. Sellers will not cause ADG to declare or pay any
dividend, make any distribution on its membership interests or repurchase any
membership interests.

 

4.7 Notice of Breach. In the event of and promptly after becoming aware of the
occurrence or threatened occurrence of any event which would cause or constitute
a breach of any warranty, representation, covenant or agreement of Sellers
contained herein, Sellers shall give notice in writing of such event or
threatened event to Purchaser and use all reasonable efforts to prevent or
promptly remedy such breach or threatened breach.

 

4.8 Nondisclosure. The parties agree that any publicity release, security
filing, memorandum or any other communication, whether written or oral,
identifying this proposed transaction shall not identify ADG or Sellers at any
time prior to Closing unless required by applicable securities laws or
regulations. Sellers shall timely review and approve any public communication
prepared by Purchaser before its dissemination and release.

 

4.9 Employment Matters. Sellers shall not cause ADG to, directly or indirectly,
except in the ordinary course of business and with prior notice to Purchaser,
(i) enter into or modify any employment, severance or similar agreements or
arrangements with, or grant any bonuses, salary increases, severance or
termination paid to, any officers or directors or consultants or (ii) take any
action with respect to the grant of any bonuses, salary increases, severance or
termination pay or with respect to any increase of benefits payable in effect on
the date hereof. Sellers shall not cause ADG to adopt or amend any bonus, profit
sharing, compensation, stock option, pension, retirement, deferred compensation,
employment or other employee benefit plan, trust, fund or group arrangement for
the benefit or welfare of any employees or any bonus, profit sharing,
compensation, stock option, pension, retirement, deferred compensation,
employment or other employee benefit plan, agreement, trust, fund or
arrangements for the benefit or welfare of any director.

 

4.10 Insurance. Sellers shall not cause ADG to cancel or terminate its current
insurance policies or cause any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than the coverage under the
cancelled, terminated or lapsed policies for substantially similar premiums are
in full force and effect.

 

9

 

 

4.11 Preservation of Business. Sellers shall (i) not intentionally take any
action which would render, or which reasonably may be expected to render, any
representation or warranty made by Sellers in the Agreement untrue at the
Closing, (ii) upon receipt of such information, notify Purchaser of any
emergency or other change in the normal course of ADG’s business or in the
operation of ADG’s properties and of any governmental or third party complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) if such emergency, change, complaint, investigation or hearing
would be material, individually or in the aggregate, to the business, operations
or financial condition of ADG or the ability of Sellers to consummate the
transactions contemplated by this Agreement, and (v) promptly notify Purchaser
in writing if ADG or its representatives shall discover that any representation
or warranty made by ADG or Sellers in this Agreement was when made, or has
subsequently become, untrue in any respect.

 

4.12 Regulatory Filings. Except as set forth on Exhibit 4.13, Sellers and/or ADG
are not required, and shall not be required prior to or following Closing, to
make any filings or submissions under any laws or regulations applicable to the
consummation of the transactions contemplated herein.

 

4.13 No Negotiations. Sellers shall not cause ADG to, directly or indirectly,
through any officer, manager, agent or otherwise, solicit, initiate or encourage
submission of any proposal or offer from any person or entity (including any of
its or their officers or employees) relating to any liquidation, dissolution,
recapitalization, merger, consolidation or acquisition or the purchase of all or
a material portion of the assets of, or any equity interest in, ADG, or any
similar transaction or business combination involving ADG, or participate in any
negotiations regarding, or furnish to any other person, any information with
respect to, or otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt by any other person or entity to
do or seek any of the foregoing.

 

4.14 Best Efforts. Sellers agree to use their best efforts in good faith to
satisfy the various conditions to Closing and to consummate the transactions
provided for herein as expeditiously as possible. Sellers will not take or
knowingly permit to be taken any action that would be in breach of the terms or
provisions of this Agreement or that would cause any of their representations
and warranties contained herein to be or become untrue.

 

4.15 Additional Disclosure. From the date of this Agreement to and including the
Closing, Sellers promptly upon the occurrence thereof, will advise Purchaser of
each event subsequent to the date hereof which would have had to be disclosed on
any exhibit to this Agreement had it occurred prior to the date hereof.

 

10

 

 

ARTICLE V

POST-CLOSING COVENANTS

 

The parties agree as follows with respect to the period following the Closing:

 

5.1 Covenants of Sellers With Respect to Ongoing Operations of ADG. So long as
Sellers maintain any membership or other equity interest in ADG, Sellers shall
assist Purchaser with the ongoing operation of ADG as requested by Purchaser
without any further compensation.

 

5.2 Covenant of Willett and Forbeez to Provide Consulting Services. Willett and
Forbeez shall provide Purchaser with assistance in the operation of ADG, at
Purchasers sole discretion, for a period of one year from the Closing Date,
unless otherwise negotiated, which shall not exceed ten (10) hours per week.

 

5.3 Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the parties will take such further action (including the execution and delivery
of such further instruments and documents as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefor under Article X).

 

5.4 Litigation Support. If and for so long as any party actively is contesting
or defending against any action, suit, proceedings, hearing, investigation,
charge, complaint, claim or demand in connection with (a) any transaction
contemplated by this Agreement, or (b) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act or transaction on or prior to the Closing involving ADG,
each of the other parties will cooperate with each other and counsel in the
contest or defense, make available their personnel, and provide such testimony
and access to their books and records as shall be necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending party (unless the contesting or defending party is entitled to
indemnification therefor under Article X).

 

5.5 Covenants of Sellers With Respect to Taxes.

 

(a)     In the case of any Taxable period that includes (but does not end on)
the Closing Date (a “Straddle Period”), the amount of any Taxes based on or
measured by income or receipts of the Company for the Taxable period that
includes (but does not end on) the Closing Date (“Pre-Closing Tax Period”) shall
be determined based on an interim closing of the books as of the close of
business on the Closing Date, and the amount of other Taxes of ADG for a
Straddle Period which relate to the Pre-Closing Tax Period shall be deemed to be
the amount of such Tax for the entire Taxable period multiplied by a fraction
the numerator of which is the number of days in the Taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

 

(b)     Purchaser shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns for ADG with respect to any Pre-Closing Tax Period which
are filed after the Closing Date and all Tax Returns with respect to those Taxes
and other payments described in Section 5.5(e) below. Purchaser shall deliver to
Sellers a copy of each such Tax Return described in the preceding sentence not
less than thirty (30) days prior to the filing of such Tax Return so as to allow
Sellers to review and comment on such Tax Return.

 

11

 

 

(c)     Purchaser and Sellers shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Section 5.3, and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.

 

(d)     Purchaser and Sellers agree, upon request, to use commercially
reasonable efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

 

(e)     All transfer, documentary, sales, use, stamp, registration and other
such Taxes (excluding any income tax), and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement shall be borne half by Sellers and half by Purchaser.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Sellers that the statements contained in
this Article VI are true, correct and complete as of the date of this Agreement
and will, except as otherwise expressly provided in this Agreement be true,
correct and complete on Closing as follows:

 

6.1 Organization and Qualification of Purchaser. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the full company power and authority to own and operate its
properties and to carry on its business.

 

6.2 Authorization. This Agreement has been duly and validly executed by
Purchaser and the agreements, representations, and warranties contained herein
constitute valid and binding obligations, representations, and warranties of
Purchaser enforceable in accordance with their terms.

 

6.3 No Conflicting Agreements. The execution and delivery of this Agreement by
Purchaser does not, and consummation by Purchaser of the transactions
contemplated hereby will not, (a) violate any existing term or provision of any
law, regulation, order, writ, judgment, injunction or decree applicable to
Purchaser, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of the Articles of Incorporation, Bylaws, or of any
agreement or instrument to which Purchaser is a party, or (c) result in the
creation or imposition of any lien, charge, security interest, encumbrance,
restriction or claim upon Purchaser or any of its assets.

 

12

 

 

6.4 Consents and Approvals. The execution and delivery by Purchaser of this
Agreement, and the performance by Purchaser of Purchaser’s obligations
hereunder, do not require Purchaser to obtain any consent, approval or action
of, or make any filing with or give any notice to, any corporation, person or
firm or any public, governmental or judicial authority except (i) such as have
been duly obtained or made, as the case may be, and are in full force and effect
on the date hereof and will continue to be in full force and effect on the
Closing, and (ii) those which the failure to obtain would have no material
adverse effect on the transactions contemplated hereby.

 

ARTICLE VII

COVENANTS OF PURCHASER

 

Purchaser hereby covenants and agrees that, between the date of this definitive
agreement and the Closing, it will comply with the provisions of this Article
VII, except to the extent Sellers may otherwise consent in writing.

 

7.1 Other Contracts. From and after the date of this Agreement, Purchaser will
not enter into or become subject to any agreement or commitment which would
restrict or in any way impair the obligation of Purchaser to comply with all of
the terms of this Agreement.

 

7.2 Best Efforts. Purchaser agrees to use its commercially reasonable best
efforts in good faith to satisfy the various conditions to Closing and to
consummate the transactions provided for herein as expeditiously as possible.
Purchaser will not take or knowingly permit to be taken any action that would be
contrary to or in breach of the terms or provisions of this Agreement or that
would cause any of the representations and warranties of Purchaser contained
herein to be or become untrue.

 

7.3 Non-Compete and Confidentiality Agreements. At or prior to Closing,
Purchaser shall execute non-compete and confidentiality agreements with Matt D.
Cook and Charles Ramsey substantially in the form of Exhibit 7.3 hereto.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

 

8.1 Conditions Precedent to Obligations of Sellers. The obligations of Sellers
to consummate and effect this Agreement are subject to the satisfaction in all
material respects, on or before Closing, of the following conditions (unless
waived by Sellers in writing in the manner provided in Section 8.1(d) hereof):

 

13

 

 

(a) Representations and Warranties of Purchaser; Performance by Purchaser. (i)
The representations and warranties of Purchaser set forth in Article VI hereof
shall (except where stated to be as of an earlier date) be accurate in all
material respects on and as of the Closing as though made on and as of the
Closing, except for any changes resulting from activities or transactions which
may have taken place after the date hereof which are expressly permitted by this
Agreement or which have been entered into in the ordinary course of business and
are not expressly prohibited by this Agreement; (ii) Purchaser shall have in all
material respects performed all obligations and complied with all covenants
required to be performed or to be complied with by Purchaser under this
Agreement prior to or at the Closing including the delivery of all documents
required at the Closing; and (iii) Sellers shall have received a certificate
dated as of the Closing and signed by an officer of Purchaser to the effect that
the representations and warranties made by Purchaser in this Agreement are true
and accurate in all material respects as of the Closing (or, where applicable,
as of the earlier specified date), which certificate shall be in the form of
Exhibit 8.1.

 

(b) Action. All action necessary to authorize the execution, delivery and
performance of this Agreement by Purchaser and the consummation of the
transactions contemplated hereby shall have been duly and validly taken by
Purchaser. Purchaser shall have furnished Sellers with copies of all consents or
resolutions adopted or executed by Purchaser in connection with such actions.

 

(c) No Action or Proceeding. As of the Closing, no action or proceeding by any
public authority or person shall be pending before any court or administrative
body or overtly threatened to restrain, enjoin or otherwise prevent the
consummation of this Agreement or the transactions contemplated herein. There
shall not be threatened, instituted or pending any action or proceeding, before
any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to prohibit direct or indirect ownership or
operation by Purchaser of all or a material portion of the business of ADG, or
to compel Sellers or Purchaser to dispose of or to hold separately all or a
material portion of the business or assets of ADG, as a result of the
transactions contemplated hereby, (iii) seeking to invalidate or render
unenforceable any material provision of this Agreement or any of the other
agreements attached hereto as Exhibits, or otherwise contemplated hereby, (iv)
seeking relief against Purchaser under any federal or state law or regulation
relating to bankruptcy, insolvency, reorganization or moratorium or creditors’
rights generally, (v) otherwise relating to and materially adversely affecting
the transactions contemplated hereby, or (vi) which could result in any material
adverse change in the business, operations, financial condition or properties of
Purchaser.

 

14

 

 

(d)     Waiver of Conditions Precedent. Sellers may waive any or all of the
conditions precedent set forth in this Article VIII, either prospectively or
retroactively, by giving written notice of such waiver to Purchaser. No waiver
of any condition precedent pursuant to this Section 8.1(d) shall, unless
otherwise expressly stated in such written notice of waiver, extend to any
covenant or agreement contained herein or to any other condition precedent.

 

(e)     Audit. Sellers shall assist with and provide all documentation in their
possession and/or control necessary for Purchaser to perform its desired Due
Diligence and to form a commercially reasonable audit of ADG’s books and records
prior to Closing.

 

(f)     Miscellaneous. No party shall have initiated action seeking monetary
damages or claims in connection with, or seeking to prohibit or enjoin the
transactions described in this Agreement.

 

8.2 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate and effect this Agreement are subject to the
satisfaction in all material respects, on or before Closing, of the following
conditions (unless waived by Purchaser in writing in the manner provided in
Section 8.2(f) hereof):

 

(a) Representations and Warranties of Sellers; Performance by Sellers. (i) The
representations and warranties of Sellers set forth in Article III hereof shall
(except where stated to be as of an earlier date) be accurate in all material
respects on and as of the Closing as though made on and as of the Closing,
except for any changes resulting from activities or transactions which may have
taken place after the date hereof which are expressly permitted by this
Agreement or which have been entered into in the ordinary course of business and
are not expressly prohibited by this Agreement; (ii) Sellers shall have in all
material respects performed all obligations and complied with all covenants
required to be performed or to be complied with by them under this Agreement
prior to the Closing; (iii) Purchaser shall have received a certificate dated as
of the Closing and signed by Sellers to the effect that the representations and
warranties made by Sellers in this Agreement are true and accurate in all
material respects as of the Closing (or, where applicable, as of the earlier
specified date) in the form attached as Exhibit 8.2; and (iv) Purchaser shall
have entered into non-compete and confidentiality agreements with in the form
attached as Exhibit 7.3, which shall commence by their terms on Closing of this
Agreement.

 

(b) Action. All action necessary to authorize the execution, delivery and
performance of this Agreement by Sellers and the consummation of the
transactions contemplated hereby shall have been duly and validly taken by
Sellers. Sellers shall have furnished Purchaser with copies of all consents or
resolutions adopted or executed by Sellers in connection with such actions,
certified by an appropriate party.

 

15

 

 

(c) No Action or Proceeding. As of the Closing, no action or proceeding by any
public authority or person shall be pending before any court or administrative
body or overtly threatened to restrain, enjoin or otherwise prevent the
consummation of this Agreement or the transactions contemplated herein. Further,
there shall not be threatened, instituted or pending any action or proceeding,
before any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to invalidate or render unenforceable any
material provision of this Agreement or any of the other agreements attached
hereto as Exhibits, or otherwise contemplated hereby, (iii) seeking relief
against ADG or Sellers under any federal or state law or regulation relating to
bankruptcy, insolvency, reorganization or moratorium or creditors’ rights
generally, (iv) otherwise relating to and materially adversely affecting the
transactions contemplated hereby, or (v) which could result in any Material
Adverse Effect.

 

(d) No Adverse Changes. There shall have been no event or change occurring
between the execution of this Agreement and the Closing which in the aggregate
may be deemed to have a Material Adverse Effect.

 

(e) Litigation. There shall be no actions, proceedings or investigations
pending, threatened against ADG or Sellers or their officers or directors before
any court, any administrative agency or administrative officer or executive,
which could result in any Material Adverse Effect.

 

(f) Waiver of Conditions Precedent. Purchaser may waive any or all of the
conditions precedent set forth in this Section 8.2, either prospectively or
retroactively, by giving written notice of such waiver to Sellers. No waiver of
any condition precedent pursuant to this Section 8.2(f) shall, unless otherwise
expressly stated in such written notice of waiver, extend to any other covenant
or agreement contained herein or to any other condition precedent.

 

(g) Breach or Violation. Sellers shall have obtained, or caused to be obtained,
each consent and approval necessary in order that the transactions contemplated
herein not constitute a breach or violation of, or result in a right of
termination or acceleration of, or creation of any encumbrance on any of its
assets, pursuant to the provisions of any agreement, arrangement or undertaking
of or affecting ADG or any license, franchise or permit of or affecting ADG.

 

(h) Governmental Filings. All material governmental filings, authorizations and
approvals that are required for the consummation of the transactions
contemplated hereby shall have been duly made and obtained by ADG.

 

(i) Damage. There shall have been no damage, destruction or loss of or to any
property or properties owned or used by ADG, whether or not covered by insurance
which, in the aggregate, has or would be reasonably likely to have, a Material
Adverse Effect.

 

16

 

 



ARTICLE IX

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Except as otherwise stated below, the representations, warranties, covenants and
agreements made by the respective parties in this Agreement or in a certificate
executed and delivered in connection with the transactions contemplated hereby
shall survive the Closing for a period of two (2) years. The foregoing shall be
subject to the exception that any claims relating to tax matters covered in
Sections 3.22, 3.23, and 3.25 hereof shall survive for the period of the
applicable statute of limitations pertaining to tax claims. All covenants,
agreements, representations and warranties made herein or pursuant hereto shall
be deemed to be material and to have been relied upon by the parties hereto,
notwithstanding any investigation heretofore or hereinafter made by or on behalf
of the parties prior to the Closing, provided, however, that no legal remedy, at
law or in equity, shall be available with respect to any loss, liability, or
breach of agreement or warranty or misrepresentation if the party alleging such
loss, liability, breach, or misrepresentation had actual knowledge of the
existence, nature and extent thereof on the Closing and, despite such knowledge,
proceeded with the Closing without objection.

 

ARTICLE X

INDEMNIFICATION

 

10.1 Indemnification.

 

(a) Subject to the provisions of Article IX and this Article X, Sellers agree to
indemnify in respect of, and hold Purchaser harmless against, any and all
damages, claims, deficiencies, losses, and expenses, including reasonable
attorneys’ fees, (collectively “Damages”) resulting from any misrepresentation,
breach of warranty, or nonfulfillment or failure to perform any covenant or
agreement on the part of Sellers made as a part of or contained in this
Agreement or in any certificate executed and delivered pursuant to this
Agreement or in connection with the transactions contemplated hereby, except for
Damages resulting from any such misrepresentations, breach of warranty or
nonfulfillment or failure to perform any such covenant or agreement known to
Purchaser as of the Closing.

 

(b) Subject to the provisions of Article IX and this Article X, Purchaser agrees
to indemnify in respect of, and hold Sellers harmless against, any and all
Damages resulting from (i) any misrepresentation, breach of warranty, or
nonfulfillment or failure to perform any covenant or agreement on the part of
Purchaser made as a part of or contained in this Agreement or in any certificate
executed and delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby except for Damages resulting from any such
misrepresentations, breach of warranty or nonfulfillment or failure to perform
any such covenant or agreement known to Sellers as of the Closing and (ii) third
party claims from Purchaser’s operation of ADG after the date of Closing,
including without limitation claims against Sellers pursuant to guarantees
Sellers have provided to third parties on behalf of ADG to the extent such
claims arise from Purchaser’s operation of ADG after the Closing. The party
claiming indemnification hereunder is hereinafter referred to as the
“Indemnified Party” and the party against whom such claims are asserted
hereunder is hereinafter referred to as the “Indemnifying Party”. Damages for
which a claim or action may be asserted hereunder are hereinafter referred to as
a “Loss”.

 

17

 

 



10.2 Limitation of Liability. Claims for indemnification by any party shall be
limited to the lesser of (i) the amount of the Purchase Price, or (ii) the
amount of any damages, claims, deficiencies, losses and expenses paid by the
Indemnified Party to a third party.

 



10.3 Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article X shall be asserted and resolved as
follows:

 

(a) In the event that any claim or demand for which an Indemnifying Party would
be liable to an Indemnified Party hereunder is asserted against or sought to be
collected from such Indemnified Party by a third party, said Indemnified Party
shall, within twenty (20) days of such claim or demand being made, notify the
Indemnifying Party of such claim or demand, specifying the nature of and
specific basis for such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (the “Claim Notice”). The estimate of Loss
contained in the Claim Notice shall not limit the amount of the Indemnifying
Party’s ultimate liability under the claim. The Indemnifying Party shall not be
obligated to indemnify the Indemnified Party with respect to any such claim or
demand if the Indemnified Party fails to notify the Indemnifying Party thereof
in accordance with the provisions of this Agreement within said twenty (20) day
period. The Indemnifying Party shall have 30 days from the personal delivery or
mailing of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such claim or demand is disputed,
and (ii) whether or not the Indemnifying Party desires, at the sole cost and
expense of the Indemnifying Party, to defend the Indemnified Party against such
claim or demand; provided, however, that any Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading which it shall deem necessary or appropriate to protect its
interest or those of the Indemnifying Party and not unreasonably prejudicial to
the Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand, then, except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by it to a final conclusion. If the Indemnified Party desires to
participate in, but not control, any such defense or settlement it may do so at
its sole cost and expense. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any claim or demand which the Indemnifying Party elects to
contest, or, if appropriate and related to the claim in question, in making any
counterclaim against the person asserting the third party claim or demand, or
any cross complaint against any person but in any such case at the sole cost and
expense of the Indemnifying Party. No claim may be settled without the consent
of the Indemnifying Party, unless such settlement includes the complete release
of the Indemnifying Party.

 

18

 

 

(b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder which does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect to such claim to the
Indemnifying Party. If the Indemnifying Party does not notify the Indemnified
Party within the Notice Period that it disputes such claim, the amount of such
claim shall be conclusively deemed a liability of the Indemnifying Party
hereunder. If the Indemnifying Party has disputed such claim, as provided above,
such disputes shall be resolved by arbitration as provided in Section 13.11.

 

10.4 Payment of Claim. Upon the determination of the liability of Sellers or
Purchaser under Sections 10.1, 10.2 and 10.3, as the case may be, after payment
by the Indemnified Party of, or upon entry of final judgment or reaching of a
settlement in respect of, an indemnifiable claim, or determination of a Loss to
the Indemnified Party, and notice thereof to the Indemnifying Party, the
Indemnifying Party shall within thirty (30) days after receipt of such notice
pay to the Indemnified Party the amount of the payment, judgment, settlement or
Loss, as the case may be.

 

10.5 Other Rights and Remedies Not Affected.

 

If the Closing occurs, the indemnification rights and obligations of this
Article X shall provide the exclusive rights and remedies of the parties hereto
to seek or obtain damages or maintain equitable remedies with respect to matters
arising under or in connection with this Agreement and the transactions
contemplated hereby.

 

ARTICLE XI

AMENDMENT, TERMINATION AND BREACH

 

11.1 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an instrument in writing, executed after the date hereof,
making specific reference to this Article and to each Article and paragraph
hereof to which such amendment, modification or supplement applies, which
document shall be signed by an authorized officer of Purchaser and by Sellers.

 

11.2 Termination and Abandonment. This Agreement may be terminated and the
transaction provided for by this Agreement may be abandoned without liability on
the part of any party to any other party:

 

(a) At any time before the Closing Date, by mutual consent of Purchaser and
Sellers;

 

19

 

 

(b) Automatically if the Closing has not occurred by July 1, 2015; unless such
date is extended by the mutual written consent of Sellers and Purchaser;
provided, no party may terminate this Agreement pursuant to this Section 11.2(b)
if that party has breached its obligations under this Agreement in a manner that
shall have proximately contributed to the failure of the Closing to occur by
such date; or

 

(c) If the audit for fiscal year ending December 31, 2014 has not been completed
by March 15, 2015 RBSM, LLC; or

 

(d) Due Diligence has not been satisfactorily completed, at Purchaser’s sole
discretion.

 

In the event of the termination and abandonment of this Agreement by any party
as above provided in this Article XI, written notice shall forthwith be given to
the other party, and each party shall be solely responsible to pay its own
expenses incident to preparation for the consummation of this Agreement and the
transactions contemplated hereunder (except as otherwise provided herein). If
any Party terminates this Agreement pursuant to this Section 11.2 above,
termination shall be in lieu of all other remedies and all rights and
obligations of the Parties hereunder shall terminate without any liability of
any Party to any other Party except for material willful breaches and
intentional misstatements in or pursuant to this Agreement prior to the time of
termination; provided, however, that the provisions contained in Article X shall
survive any such termination. Sellers agree to be bound by a No Shop provision
upon signing and until Closing or such other time as agreed to in writing.

 

ARTICLE XII

CLOSING

 

12.1 Closing. The closing of this Agreement (the “Closing”) shall be scheduled
for March 15, 2015 at the offices of Purchaser at 1780 55th St., Unit A,
Boulder, Colorado, 80301 at 10:00 a.m. (local time) or if not all conditions to
closing specified in Article VIII (other than those conditions that by their
terms are to be satisfied at the Closing) are satisfied on or prior to such
date, (i) on the third business day following the satisfaction or waiver of such
conditions (subject to the satisfaction or waiver of conditions that by their
terms are to be satisfied at the Closing) or (ii) at such other place, time and
date as the parties may agree.

 

12.2 Sellers’ Deliveries at Closing. At the Closing, Sellers will deliver the
following documents to Purchaser all of which shall be reasonably satisfactory
in form and substance to Purchaser and its counsel:

 

(a) Membership Interest Certificates. Sellers shall deliver the Membership
Interest Certificates as described in Section 2.1 hereof or if none, an
assignment in the form set forth in Exhibit 2.1.

 

(b) Consents and Approvals. All Required Consents.

 

20

 

 

(c) Confidentiality Agreements. The confidentiality agreements of Sellers in the
form set forth in Exhibit 7.3 hereto.

 

(d) Delivery of Company and Business Records. Such other company and business
records related to ADG as may be reasonably requested by Purchaser and within
Sellers’ control, including without limitation employee and personnel folders
and applications, payroll, tax related records and financial data.

 

(e) Certificate in the form described in Section 8.2(a)(iii) of this Agreement.

 

(f) Resignations of Officers and Managers of ADG. The resignation of each of
relevant ADG’s officers and managers effective at the Closing on the Closing
Date and incorporated by reference herein shall have been executed and delivered
to Purchaser by each such officer and manager. All bank accounts deemed
irrelevant shall be closed by Sellers on behalf of ADG as of the Closing Date.

 

(g) Leases. Any and all Lease Agreements in the form set forth in Exhibit
3.21(b) hereto.

 

(h) Other documents. Such other documents, instruments, certificates and
agreements as Purchaser and its counsel may reasonably request.

 



12.3 Purchaser’s Deliveries at Closing. At the Closing, Purchaser shall deliver
the following to Sellers all of which shall be in a form reasonably acceptable
to Sellers and its counsel:

 

(a) Purchase Price.

 

(i) The Stock Consideration for the Membership Interests referred to in Section
2.2.

 

(ii) The Note in the form set forth in Exhibit 2.3.

 

(b) Consents and Approval. All consents, approvals and authorizations, all
notices and all registrations and filings required to be obtained, given or made
under any law, statute, rule, regulation, judgment, order, injunction, contract,
agreement or other instrument to which Purchaser is a party, or by which it or
any of its properties is bound or subject, in each case which is required to
permit the consummation of the transactions contemplated by this Agreement
without contravention, violation or breach by Purchaser of any of the terms
thereof.

 

(c) Resolutions. Certified copy of resolutions of the Board of Directors of
Purchaser authorizing, inter alia, the execution and delivery of this Agreement,
the purchase of the Membership Interests, and the other transactions
contemplated hereby.

 

21

 

 

(d) Manager’s Certificate in the form described in Section 8.1(a)(iii) of this
Agreement.

 

(e) Other Documents. Such other documents, instruments, certificates and
agreements including without limitation, if assumed, the assumption of the
lease, as Sellers and its counsel may reasonably request.

 

12.4 Removal of Personal Effects Following Closing. If Sellers maintains assets
which are the personal property of Sellers on the premises and Sellers desires
to remove such personal property, Sellers shall have a period of thirty days
following the Closing to remove such personal property. As to any such personal
property removed, Sellers shall provide Purchaser with a schedule of such
property prior to the removal of the same from the premises.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1 Notice. All notices and communications required or permitted to be given
hereunder shall be in writing, signed by the sender, and delivered by personal
delivery, overnight courier service or by registered or certified mail to:

 

If to Purchaser: General Counsel   Surna, Inc.   1780 55th St.   Boulder,
Colorado 80301     If to Sellers: Jim Willett   ____________   ____________    
With a copy to: Forbeez Capital   ____________   ____________

 

or such other address as shall have been furnished in writing. Receipt by, or
filing with, the respective parties of any communications shall be deemed to
have occurred for the purpose of this Agreement, when personally delivered, or
next business day if sent by overnight courier, or two days after deposit
thereof, postage prepaid, properly addressed, in the United States mail.

 

22

 

 



13.2 Entire and Sole Agreement. This Agreement, including all Exhibits hereto
(which by this reference shall incorporate herein all such Exhibits as if more
fully set forth herein), constitutes the entire agreement between the parties
and as of Closing supersedes all agreements, representations, warranties,
statements, promises and understandings, whether oral or written, with respect
to the subject matter hereof. After Closing neither party shall be bound by or
charged with any oral or written agreements, representations, warranties,
statements, promises or understandings not specifically set forth in this
Agreement or in the certificates or documents delivered in connection herewith.

  

13.3 Successors and Assigns. Except as otherwise provided in this Agreement, all
covenants and agreements of the parties contained in this Agreement shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of the parties hereto and the heirs, personal representatives, executors
and assigns of Sellers. This Agreement may not be assigned by any party hereto
without the prior express written consent of the other parties hereto.

 

13.4 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each party shall be solely responsible for payment of all expenses
incurred by it or them in connection with the consummation of this Agreement and
the transactions contemplated hereunder except as otherwise provided herein.

 

13.5 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

13.6 Governing Law and Venue. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Colorado without regard
to conflicts of laws principles and adjudicated in Colorado if necessary.

 

13.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same Agreement.

 

13.8 Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing in
accordance with Article XI and Section 13.1 hereof.

 

13.9 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person or entity.

 

13.10 Headings. The headings in this Agreement are for purposes of convenience
and easy reference only and shall not limit or otherwise affect the meaning
hereof.

 

23

 

 

13.11 Knowledge; Discretion. The covenants contained in this Agreement shall, in
each and every event whereby an exercise of discretion is required or permitted
by a party, be deemed to require that such exercise of discretion be in good
faith and be exercised in a reasonable manner and within reasonable times.

 

13.12 Disputes. In the event of any dispute which arises between the parties and
which relates to the subject matter of this Agreement, the parties acknowledge
and agree that any such dispute shall be submitted for binding arbitration in
Denver, Colorado in accordance with the Commercial Arbitration Rules procedures
established by the Judicial Arbiter Group, Inc. (“JAG”) or, if such association
is not then in existence, an independent association of arbitrators which may be
designated by agreement of the parties. In the event the parties are unable to
agree on an independent association of arbitrators from which arbitrators may be
drawn, either party may apply to a court of competent jurisdiction for
appointment of arbitrators, however, such application will only be made in the
event JAG is not then in existence. The arbitrator(s) shall make detailed
written findings to support their award. The prevailing party in any such
arbitration proceeding shall be awarded such costs and expenses (including
reasonable attorney’s and expert witness’ fees) as were incurred by the
prevailing party as a result of the institution and prosecution of the
arbitration proceeding including all costs and expenses (including reasonable
attorney’s and expert witness fees) to enter judgment upon or enforce any such
award including all appellate proceedings.

 

13.13 Delivery of Exhibits. All Exhibits other than Exhibits containing
Disclosures (defined below) shall be agreed-on and appended to this Agreement
not later than fourteen (14) days prior to Closing; the Disclosures shall be
delivered by Sellers within thirty (30) days following mutual execution of this
Agreement. From time to time following delivery of any Exhibit to this Agreement
that contains disclosures or other exceptions to the representations,
warranties, or covenants herein (“Disclosures”), should any fact or condition
require any change to such Disclosures, Sellers will promptly deliver to
Purchaser a supplement specifying such change. If the information contained in
any supplement is such that it would constitute a breach of any representation,
warranty, or covenant of Sellers hereunder if not so disclosed, Purchaser may,
within five (5) days of receipt thereof (or by the Closing Date, if sooner),
elect to not close the transaction set forth herein and terminate this
Agreement; provided that if Purchaser so elects, Purchaser may not thereafter
sue Sellers for breach of such representation, warranty, or covenant, and
Purchaser’s sole remedy hereunder shall be the termination of this Agreement;
provided further that if despite receipt of any supplement to the Disclosures,
Purchaser none-the-less elects to close the transaction set forth herein,
Purchaser shall be deemed to have waived in full any breach of Sellers’
representations, warranties, or covenants so disclosed. The Disclosures and
those in any supplement thereto, shall be arranged in paragraphs or sections
that correspond to the lettered and numbered Exhibits referenced in this
Agreement. Notwithstanding, each Disclosure shall relate and be applicable to
all other Disclosures made hereunder if the relevance of such disclosure is
reasonably apparent from the text of such disclosure.

 

[The remainder of this page has been left blank. The next page is the signature
page.]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION CLAUSE WHICH MAY BE ENFORCED BY
THE PARTIES.

 

  PURCHASER:         SURNA, INC.         Signed: /s/ Tom Bollich     Tom
Bollich, CEO         SELLERS:         Signed: /s/ Jim Willett     Jim Willett  
      Signed: /s/ Buck Fowler     Forbeez Capital by Buck Fowler - Manager

 

Affirmation of consent to sale of membership interests of Agrisoft, LLC,
pursuant to Article VIII of the Operating Agreement, for Agrisoft, LLC:

 

Signed:   Date: _________ Velocity On-Site, LLC by Charles Ramsey – Manager and
Member             Signed:   Date: _________ Madkatt, LLC by Matt Cook – Manager
and Member             Signed:   Date: _________ Interlogix, LLC by Steve
McGarrah – Manager and Member    

 

25

 

 

TABLE OF ATTACHMENTS

 

Exhibit   Description       2.1   Assignment of Membership Interests 2.2(a)(i)  
Lock-Up Agreement 3.1(a)   Articles of Organization of ADG 3.1(b)   Operating
Agreement of ADG 3.6   Conflicting Agreements 3.7   Accrued Employee Benefits
3.11   Consents and Approvals 3.12   Litigation 3.14(a)   Customer Accounts
3.14(b)   Customer Contracts or Agreements 3.14(c)   Impaired Customer Contracts
3.15   License Agreements 3.16   Intellectual Property 3.17   Contracts 3.18  
Financial Statements 3.21(a)   Lease Agreement 3.22   Tax Returns 3.23   Tax
Notices 3.24   Employment Matters 3.25   Employee Benefit Plans 6.2   Manager’s
Consent of Purchaser 7.3   Non-Compete and Confidentiality Agreements 8.1  
Post-Closing Certificate of Purchaser 8.2   Certificate of Sellers

 

26

 

 